Exhibit 99.2 R.R. Donnelley & Sons Company Reconciliations of GAAP Net Earnings to Non-GAAP Adjusted EBITDA from Continuing Operations (in millions) Three Months Ended March 31, 2015 Three Months Ended June 30, 2015 Three Months Ended September 30, 2015 Three Months Ended December 31, 2015 Twelve Months Ended December 31, 2015 GAAP net earnings attributable to RR Donnelley common stockholders $ Adjustments Less: earnings from discontinued operations, net of tax (a) (Loss) income attributable to noncontrolling interests ) ) ) Income tax (benefit) expense ) Interest expense - net Investment and other expense - net Depreciation and amortization Restructuring, impairment and other charges - net (b) Acquisition-related expenses (c) — Total Non-GAAP adjustments Non-GAAP adjusted EBITDA from continuing operations (g) $ Net sales $ Non-GAAP adjusted EBITDA margin % (g) % See accompanying notes to the unaudited non-GAAP financial information. R.R. Donnelley & Sons Company Reconciliations of GAAP Net Earnings to Non-GAAP Adjusted EBITDA from Continuing Operations (in millions) Three Months Ended March 31, 2016 Three Months Ended June 30, 2016 Three Months Ended September 30, 2016 Nine Months Ended September 30, 2016 GAAP net earnings (loss) attributable to RR Donnelley common stockholders $ $ ) $ ) $ Adjustments Less: (earnings) loss from discontinued operations, net of tax (a) Income attributable to noncontrolling interests Income tax expense (benefit) ) Interest expense - net Investment and other (income) expense - net ) ) ) Depreciation and amortization Restructuring, impairment and other charges - net (b) Acquisition-related expenses (c) Pension settlement charges (d) — Net (gain) loss on dispositions of businesses (e) ) — ) OPEB curtailment gains(f) — — ) ) Total Non-GAAP adjustments Non-GAAP adjusted EBITDA from continuing operations (g) $ Net sales $ Non-GAAP adjusted EBITDA margin % (g) % See accompanying notes to the unaudited non-GAAP financial information. R. R. Donnelley & Sons Company Unaudited Segment GAAP to Non-GAAP Operating Income and Non-GAAP Adjusted EBITDA and Margin Reconciliation For the Three Months Ended March 31, 2015 (in millions) Variable Print Strategic Services International Corporate Consolidated Net sales $ — $ Operating expense Income (loss) from operations ) Operating margin % nm % Non-GAAP Adjustments Restructuring, impairment and other charges - net (b) Total Non-GAAP adjustments Non-GAAP income (loss) from continuing operations (g) $ ) $ Non-GAAP operating margin % (g) % % % nm % Depreciation and amortization Non-GAAP Adjusted EBITDA (g) $ ) $ Non-GAAP Adjusted EBITDA margin % (g) % % % nm % See accompanying notes to the unaudited non-GAAP financial information. R. R. Donnelley & Sons Company Unaudited Segment GAAP to Non-GAAP Operating Income and Non-GAAP Adjusted EBITDA and Margin Reconciliation For the Three Months Ended June 30, 2015 (in millions) Variable Print Strategic Services International Corporate Consolidated Net sales $ — $ Operating expense Income (loss) from operations ) Operating margin % nm % Non-GAAP Adjustments Restructuring, impairment and other charges - net (b) Acquisition-related expenses (c) — — — Total Non-GAAP adjustments Non-GAAP income (loss) from continuing operations (g) $ ) $ Non-GAAP operating margin % (g) % % % nm % Depreciation and amortization Non-GAAP Adjusted EBITDA (g) $ ) $ Non-GAAP Adjusted EBITDA margin % (g) % % % nm % See accompanying notes to the unaudited non-GAAP financial information. R. R. Donnelley & Sons Company Unaudited Segment GAAP to Non-GAAP Operating Income and Non-GAAP Adjusted EBITDA and Margin Reconciliation For the Three Months Ended September 30, 2015 (in millions) Variable Print Strategic Services International Corporate Consolidated Net sales $ — $ Operating expense Income (loss) from operations ) Operating margin % nm % Non-GAAP Adjustments Restructuring, impairment and other charges - net (b) Acquisition-related expenses (c) — — — Total Non-GAAP adjustments Non-GAAP income (loss) from continuing operations (g) $ ) $ Non-GAAP operating margin % (g) % % % nm % Depreciation and amortization Non-GAAP Adjusted EBITDA (g) $ ) $ Non-GAAP Adjusted EBITDA margin % (g) % % % nm % See accompanying notes to the unaudited non-GAAP financial information. R. R. Donnelley & Sons Company Unaudited Segment GAAP to Non-GAAP Operating Income and Non-GAAP Adjusted EBITDA and Margin Reconciliation For the Three Months Ended December 31, 2015 (in millions) Variable Print Strategic Services International Corporate Consolidated Net sales $ — $ Operating expense Income (loss) from operations ) Operating margin % nm % Non-GAAP Adjustments Restructuring, impairment and other charges - net (b) — Acquisition-related expenses (c) — — — Total Non-GAAP adjustments — Non-GAAP income (loss) from continuing operations (g) $ ) $ Non-GAAP operating margin % (g) % % % nm % Depreciation and amortization Non-GAAP Adjusted EBITDA (g) $ ) $ Non-GAAP Adjusted EBITDA margin % (g) % % % nm % See accompanying notes to the unaudited non-GAAP financial information. R. R. Donnelley & Sons Company Unaudited Segment GAAP to Non-GAAP Operating Income and Non-GAAP Adjusted EBITDA and Margin Reconciliation For the Three Months Ended March 31, 2016 (in millions) Variable Print Strategic Services International Corporate Consolidated Net sales $ — $ Operating expense Income (loss) from operations ) Operating margin % nm % Non-GAAP Adjustments Restructuring, impairment and other charges - net (b) Acquisition-related expenses (c) — — — $ $ Net gain on dispositions of businesses (e) — — ) — ) Total Non-GAAP adjustments ) ) Non-GAAP income (loss) from continuing operations (g) $ ) $ Non-GAAP operating margin % (g) % % % nm % Depreciation and amortization Non-GAAP Adjusted EBITDA (g) $ ) $ Non-GAAP Adjusted EBITDA margin % (g) % % % nm % See accompanying notes to the unaudited non-GAAP financial information. R. R. Donnelley & Sons Company Unaudited Segment GAAP to Non-GAAP Operating Income and Non-GAAP Adjusted EBITDA and Margin Reconciliation For the Three Months Ended June 30, 2016 (in millions) Variable Print Strategic Services International Corporate Consolidated Net sales $ — $ Operating expense Income (loss) from operations ) Operating margin % nm % Non-GAAP Adjustments Restructuring, impairment and other charges - net (b) Acquisition-related expenses (c) — — — Pension settlement charges (d) — — — Total Non-GAAP adjustments Non-GAAP income (loss) from continuing operations (g) $ ) $ Non-GAAP operating margin % (g) % % % nm % Depreciation and amortization ) Non-GAAP Adjusted EBITDA (g) $ ) $ Non-GAAP Adjusted EBITDA margin % (g) % % % nm % See accompanying notes to the unaudited non-GAAP financial information. R. R. Donnelley & Sons Company Unaudited Segment GAAP to Non-GAAP Operating Income and Non-GAAP Adjusted EBITDA and Margin Reconciliation For the Three Months Ended September 30, 2016 (in millions) Variable Print Strategic Services International Corporate Consolidated Net sales $ — $ Operating expense Income (loss) from operations ) Operating margin % nm % Non-GAAP Adjustments Restructuring, impairment and other charges - net (b) Acquisition-related expenses (c) — — — Pension settlement charges (d) — — — OPEB curtailment gains (f) — — ) ) ) Net gain on dispositions of businesses (e) — — ) Total Non-GAAP adjustments ) ) Non-GAAP income (loss) from continuing operations (g) $ ) $ Non-GAAP operating margin % (g) % % % nm % Depreciation and amortization Non-GAAP Adjusted EBITDA (g) $ ) $ Non-GAAP Adjusted EBITDA margin % (g) % % % nm % See accompanying notes to the unaudited non-GAAP financial information. R.R. DONNELLEY& SONS COMPANY AND SUBSIDIARIES Notes to Unaudited Non-GAAP Financial Information (a) Reflects the net earnings directly associated with the discontinued operations of the Donnelley Financial and LSC businesses. (b) Restructuring, impairment and other charges - net: included charges for employee termination costs, lease termination and other restructuring costs, multi-employer pension plan withdrawal obligations unrelated to facility closures, and net impairment charges of long-lived assets. These charges also included the impairment of goodwill and other intangible assets. (c) Acquisition-related expenses: included charges related to legal, accounting and other expenses associated with contemplated or completed acquisitions. (d) Pension settlement charges: included charges related to lump-sum pension settlement payments. (e) Net gain on dispositions of businesses: included a net gain on the sale of entities. (f) Other postretirement benefit plan obligation (OPEB) curtailment gains: included a gain as a result of the curtailments of the Company’s OPEB plans. (g) The information contained in this line is a non-GAAP measure and thus is not calculated in accordance with GAAP. The Company believes that these non-GAAP measures, when presented in conjunction with comparable GAAP measures, are useful because that information is an appropriate measure for evaluating the Company’s operating performance. Internally, the Company uses this non-GAAP information as an indicator of business performance, and evaluates management’s effectiveness with specific reference to these indicators. These measures should be considered in addition to, not a substitute for, or superior to, measures of financial performance prepared in accordance with GAAP.
